Citation Nr: 0834519	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as manic depression and post-traumatic 
stress disorder.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to August 
1986. 

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In the September 2001 rating decision, service connection was 
denied for a psychiatric disorder, claimed as manic 
depression and PTSD, and for an eye disability.  The veteran 
filed a Notice of Disagreement (NOD) in April 2002.  On 
November 5, 2002, the RO issued a Statement of the Case 
(SOC).  The veteran's substantive appeal was dated February 
24, 2003 and received by the RO on February 26, 2003.  

In an April 10, 2008 letter, the Board informed the veteran 
that it would be considering whether his substantive appeal 
was timely.  The Board further informed the veteran that he 
had the option of a hearing on the matter of the timeliness 
of his appeal.  The veteran was provided 60 days to submit 
argument or evidence as to the timeliness of his appeal.  In 
May 2008, in response to the Board's letter, the veteran 
requested a Travel Board hearing on the timeliness of his 
substantive appeal.
In July 2008, the Board remanded the claims to the RO to 
schedule the veteran for a Travel Board hearing.  In 
September 2008, the veteran withdrew his request for a Travel 
Board hearing.  Therefore, no further development as to a 
hearing is necessary.


FINDINGS OF FACT

1.  The veteran submitted a substantive appeal of the 
September 2001 rating decision as to the denial of service 
connection for a psychiatric disorder, claimed as manic 
depression and PTSD, on February 26, 2003, over 60 days after 
the issuance of the SOC on November 5, 2002, and over a year 
after notice of the September 2001 rating decision was given.

2.  The veteran submitted a substantive appeal of the 
September 2001 rating decision as to the denial of service 
connection for an eye disability on February 26, 2003, over 
60 days after the issuance of the SOC on November 5, 2002, 
and over a year after notice of the September 2001 rating 
decision was given.


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely appeal as to the 
issues decided in the September 2001 rating decision.  
38 U.S.C.A. §§  7105, 7108 (West 2002); 38 C.F.R. § 20.302 
(2007).

2.   Because the veteran failed to submit a timely 
substantive appeal of the September 2001 rating decision, the 
Board has no jurisdiction over the issues and the appeal must 
be dismissed.  38 U.S.C.A. § 7104  (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons which will be explained below, the Board is 
dismissing the veteran's claims of service connection for a 
psychiatric disorder, claimed as manic depression and PTSD, 
and an eye disability due to the veteran's failure to file a 
timely appeal.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.

Factual Background

The veteran was informed of the RO's decision to deny service 
connection for a psychiatric disorder and an eye disability 
in a September 11, 2001 letter.  A VA Form 4107, explaining 
the veteran's appellate rights, was included with the letter.  
On April 17, 2002, the RO received a VA Form 9 that the RO 
construed as a NOD as to that decision.  On November 5, 2002, 
a SOC was issued.  The veteran was provided an appeal form 
(VA Form 9) as an enclosure to the SOC.  Nothing further was 
heard from the veteran until he submitted a VA Form 9 on 
February 26, 2003.

The Board informed the veteran by letter dated April 10, 
2008, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claims of entitlement to service 
connection for a psychiatric disorder, claimed as manic 
depression and PTSD, and an eye disability.  The veteran was 
informed that he could submit argument pertinent to the 
question of the timeliness of his substantive appeal to the 
Board and that he could also present sworn hearing testimony 
if he so desired.  A copy of pertinent law and regulations 
accompanied the letter.

Neither the veteran nor his representative submitted written 
argument.  Instead, the veteran in May 2008 requested a 
Travel Board hearing.  In July 2008, the Board remanded the 
claims to the RO to schedule the veteran for a Travel Board 
hearing, but he later withdrew his request for a Board 
hearing in September 2008.

Stegall concerns

As discussed immediately above, in July 2008 the Board 
remanded the case in order to provide the veteran with a 
personal hearing.  However, in September 2008, the veteran 
withdrew his request for a Board hearing.  Thus, the RO 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist. The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Due process considerations

As was alluded to in the Introduction, the Board has 
identified a procedural defect as to the issues of 
entitlement to service connection for a psychiatric disorder 
and an eye disability, namely whether a substantive appeal 
was timely filed.

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in April 2008, informed them 
in writing of the possible inadequacy of the veteran's 
substantive appeal, and solicited their response.  As noted 
above, the veteran in response requested a Travel Board 
hearing in May 2008, but he later withdrew his request for a 
Board hearing in September 2008.  His representative 
submitted a VA Form 46 in August 2008, in which no argument 
was presented.

It is clear that the veteran was informed of the necessity of 
filing a timely substantive appeal.  See, in particular, the 
November 5, 2002 letter accompanying the November 2002 SOC, 
page 1.  The veteran was furnished with a VA Form 9, with 
accompanying instructions, by the RO in the November 2002 
letter, as an enclosure to the SOC.  As noted above, the 
Board provided the veteran with pertinent law and regulations 
and provided him the opportunity to respond to its April 2008 
letter.

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.  Accordingly, the Board will 
proceed to a decision.

Pertinent law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a NOD and is 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Analysis

As discussed above, the veteran's claims of entitlement to 
service connection for a psychiatric disorder, claimed as 
manic depression and PTSD, and an eye disability was denied 
by the RO in a September 2001 rating decision.  The RO 
informed the veteran of that decision in a letter dated 
September 11, 2001.  A copy of VA Form 4107 "Notice of 
Procedural and Appellate Rights" was included in the RO's 
letter.  

A VA Form 9, which the RO construed as a NOD, was received by 
the RO on April 17, 2002.  This communication was properly 
considered to be a timely NOD as to the September 2001 denial 
of service connection.  See 38 C.F.R. § 20.201 (2007).  
However, this VA Form 9 could not do "double duty" as a 
substantive appeal, despite its title, because a SOC had not 
yet been issued.  See 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.302 [a substantive appeal must be filed after a SOC is 
issued by the RO; see also Manlincon v. West, 12 Vet. App. 
238 (1999).  

A SOC was mailed to the veteran on November 5, 2002.  The 
transmittal letter provided with the SOC stated as follows:

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.

 [Emphasis as in the original letter.]

The SOC was sent to the veteran on November 5, 2002, over one 
year after the initial notice from the RO that his claim had 
been denied.  The veteran therefore had sixty days after the 
date of mailing of the SOC, or January 4, 2003, to file a 
substantive appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
20.302.  A substantive appeal was not in fact received by the 
VA until February 26, 2003, almost two months after the end 
of the sixty-day response period.  There is no indication 
that the veteran or his representative ever requested an 
extension of the time period for filing a substantive appeal.  
See 38 C.F.R. § 3.109 (2007).

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes a timely substantive appeal under the 
pertinent law and regulations.  The Board has identified no 
such communication, and the veteran and his representative 
have pointed to none.
Thus, a substantive appeal was not timely filed.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. §§ 7105, 7108; see also 
Rowell v. Principi, 4 Vet. App. 9 (1993).  Because the 
veteran did not timely file a substantive appeal, the Board 
lacks jurisdiction to adjudicate the issues on the merits.  
See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 
20.201, 20.202, 20.302.

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  Pursuant to VAOPGCPREC 9-
99, the Board may dismiss any appeal which is not timely 
filed.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal.

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claims due to the lack of filing of 
a timely substantive appeal, his appeal as to these claims is 
dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations].

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
the evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, as has been discussed in detail above, any due 
process concerns have been satisfied.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, claimed as manic depression and PTSD, 
is dismissed.

The veteran's claim of entitlement to service connection for 
an eye disability is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


